NUMBER 13-17-00152-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI C EDINBURG


MIGUEL GONZALEZ MEJIA,                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 430th District Court
                         of Hidalgo County, Texas.


                         ORDER OF ABATEMENT
  Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam

      This cause is before the Court on appellant’s motion to supplement the record and

to stay due date for appellant’s brief. The reporter’s record in this cause was filed on

November 13, 2017. Appellant has advised this Court that the record does not contain

proceedings held on the afternoon of January 23, 2017, or the entire days of January 24,
2017, February 4, 2017, and February 2, 2017. Because a complete reporter’s record

has not been filed, appellant requests that the due date for appellant’s brief be suspended

until a complete record has been filed with the Court.

       When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted items. See TEX. R. APP. P.

34.6(d).   Accordingly, appellant’s motion to supplement the reporter’s record is

GRANTED and the appeal is ABATED.                 Appellant’s motion to suspend briefing is

GRANTED.

       The court reporter of the 430th District Court of Hidalgo County is directed to

prepare a supplemental reporter’s record to include proceedings held on the afternoon of

January 23, 2017, and the entire days of January 24, 2017, February 4, 2017, and

February 2, 2017. The supplemental record shall be filed with this Court within 30 days

from the date of this order.

       This appeal will be reinstated upon receipt of the supplemental reporter’s record

and upon further order of this Court.

       IT IS SO ORDERED.

                                                          PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
10th day of January, 2018.




                                              2